DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 06/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,712,702 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts fail to anticipated and/or make obvious of the claimed invention. Specifically, the closest known prior art, Ishii et al. (US Publication 2012/0020713) or Furusawa et al. (US Publication 2012/0106987), teaches (citations below are from Ishii to show as an example, Furusawa teaches a similar device to Ishii) all of the claimed limitation including the conveying member (314/316; FIG. 3), the image forming unit (10; FIG. 1), the image reading unit (32; FIG. 2), and the color sample member (311) positioned to be able to face the image reading unit (32; FIG. 1-3), a switch (including motor M; [0030]) between a first arrangement in which the image reading unit reads the paper ([0030]), and a second arrangement in which the image reading unit faces the paper and reads the color sample member, the switch configured to be made by moving the image reading unit or by moving the color sample member (311) and the conveying member (314/316; FIG. 3; the conveying member moves the sheet and turning 311 to the appropriate side for reading with the image reading unit 32).  However, there would be no reason to modify the second arrangement of Ishii such that “the image reading unit reads the color sample member positioned between the image reading unit and the paper path” as the image reading unit can read both the paper and the color sample member in the same fixed position.  Thus, the prior art fails to teach, inter alia, the limitation of “a first arrangement in which the image reading unit reads the paper and a second arrangement in which the image reading unit reads the color sample member positioned between the image reading unit and the paper path” as required by claim 1.  As for claim 13, there would be no reason to modify the movement of the image reading unit as the image reading unit can read both the paper and the color sample member in the same fixed position.  Therefore, the prior arts fail to teach, inter alia, the limitation of “the image reading unit is configured to move in a plane over a segment of the paper path and along a length direction of the paper orthogonal to a width direction of the paper for switching between the first arrangement and the second arrangement”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusawa et al. (US Publication 2012/0106987; hereinafter Furusawa).
With regards to claim 19, Furusawa discloses an image forming apparatus, comprising: 
a conveying member (including 54 along 60; FIG. 1) configured to convey a paper ([0033-0034]); 
an image forming unit (including 14, 16, 34) configured to form an image on the paper configured to be conveyed by the conveying member ([0022-]; FIG. 1); and 
an image reading unit (200; FIG. 1 and 3) configured to be able to read a color sample (226 having surface 234, [0063-0064]), the color sample positioned between the image reading unit (200) and the paper with an image formed by the image forming unit (see FIG. 1, the color sample is positioned between the image reading 200 and the paper located in the inversion path 194c in the vertical direction; [0047]; FIG. 1 and 3), 
wherein a side of the paper having the image formed by the image forming unit is the side that faces the image reading unit (the side of paper having the image formed by the image forming unit 14, 16, 34 faces unit 200 at 194c).
With regards to claim 20, Furusawa discloses the image forming apparatus according to claim 19, wherein the color sample (234) is on a surface of a color sample member (226; [0063]; FIG. 5).
With regards to claim 21, Furusawa discloses the image forming apparatus according to claim 19, wherein a reading position where the image reading unit reads the color sample (between 200 and 226) is above a paper path of the conveying member (paper path of 194; FIG. 1, 3).

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on page 7, Applicant argues that in Furusawa the color sample is sandwiched between the image reading unit and, of the sides of the paper, the side with no image formed thereon.  In contrast, claim 19 recites, “wherein a side of the paper having the image formed by the image forming unit is the side that faces the image reading unit”.
The Examiner respectfully disagrees with Applicant’s argument because Furusawa does teach the claimed limitation.  Specifically, when the sheet is conveyed to 194c in the inversion path, the side of the paper having the image formed by the image forming unit is the side that faces the image reading unit as required by the claimed.  Thus, Furusawa teaches the inventions of claims 19-21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853